Name: Commission Regulation (EC) No 950/94 of 27 April 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28. 4. 94 Official Journal of the European Communities No L 107/53 COMMISSION REGULATION (EC) No 950/94 of 27 April 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 233/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as amended by Regulation (EC) No 685/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 30, 3. 2. 1994, p. 9 . 0 OJ No L 328, 29. 12. 1993, p. 73 4) OJ No L 84, 29. 3. 1994, p. 1 . No L 107/54 Official Journal of the European Communities 28 . 4. 94 ANNEX to the Commission Regulation of 27 April 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 18 from 2 to 8 May 1994 Week No 19 from 9 to 15 May 1994 Week No 20 from 16 to 22 May 1994 Week No 21 from 23 to 29 May 1994 Week No 22 from 30 May to 5 June 1994 0104 10 30 (') 79,040 77,677 75,858 73,583 71,308 0104 10 80 (') 79,040 77,677 75,858 73,583 71,308 0104 20 90 (') 79,040 77,677 75,858 73,583 71,308 0204 10 00 (2) 168,170 165,270 161,400 156,560 151,720 0204 21 00 (2) 168,170 165,270 161,400 156,560 151,720 0204 22 10 (2) 117,719 115,689 112,980 109,592 106,204 0204 22 30 0 184,987 181,797 177,540 172,216 166,892 0204 22 50 (2) 218,621 214,851 209,820 203,528 197,236 0204 22 90 (2) 218,621 214,851 209,820 203,528 197,236 0204 23 00 (2) 306,069 300,791 293,748 284,939 276,130 0204 50 11 (2) 168,170 165,270 161,400 156,560 151,720 0204 50 13 (2) 117,719 115,689 112,980 109,592 106,204 0204 50 1 5 (2) 184,987 181,797 177,540 172,216 166,892 0204 50 19 (2) 218,621 214,851 209,820 203,528 197,236 0204 50 31 (2) 218,621 214,851 209,820 203,528 197,236 0204 50 39 (2) 306,069 300,791 293,748 284,939 276,130 0210 90 11 (3) 218,621 214,851 209,820 203,528 197,236 0210 90 19 (3) 306,069 300,791 293,748 284,939 276,130 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.